DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.

Response to Amendment
The amendments, filed on March 1, 2021, have been entered. Applicant amended claims 1, 4-7, 9-11, 14, 17, 18, 20, and 21 and cancelled claims 8, 15, 16, and 19. Claims 1-7, 9-14, 17, 18, 20, and 21 remain pending in the application.
Response to Arguments
Applicant’s arguments, filed on March 1, 2021, with respect to the Final Office Action dated October 30, 2020, have been fully considered and they are persuasive.  Therefore, previous 35 U.S.C. 102 and 103 rejections are withdrawn.

EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Isabella Pang, Reg. No. 70498, on July 21, 2021.
The application has been amended as follows: 
1. 	(Currently Amended) A method of monitoring a distributed computing system, the method comprising:
dividing a plurality of performance metric groups of a plurality of elements of the distributed computing system, each performance metric group indicating at least one parameter of a particular device function, at least one element of the plurality of elements of the distributed computing system providing a first performance metric and a second performance metric, the first performance metric being a member of a first performance metric group of the plurality of  performance metric groups and the second performance metric being a member of a second performance metric group of the plurality of performance metric groups, each element of the plurality of elements of the distributed computing system being real or virtual;
for each performance metric group, assigning the performance metric group to a different controller of a plurality of controllers, 
for each controller, monitoring at least one parameter of the assigned performance metric group over a time duration and storing information regarding the at least one parameter with a time value, the time value indicating a time when the at least one parameter was generated;
for each controller, providing the information and a related time value to a unification device;
aggregating, by the unification device, the information from the different controllers 
determining if the aggregated results trigger an alert condition; and
if the aggregated results trigger the alert condition, presenting the alert to an operator.


determining a separate unification result for each controller;
combining the separate unification results to provide the aggregated results; and
determining whether to present an alert to an operator or user in response to the separate unification result of one or more controllers.

3. 	(Previously Presented) The method of claim 2, wherein the separate unification result of one or more controllers is based on a selected particular type of element parameters.

4. 	(Previously Presented) The method of claim 2, wherein the separate unification result of one or more controllers is responsive to one or more silos of particular information with respect to the distributed computing system.

5. 	(Previously Presented) The method of claim 1, the method further comprising: 
reassigning a particular performance metric group to the one of the plurality of unification devices in response to a change in one or more parameters associated with one of the plurality of elements of the distributed computing system.

6. 	(Previously Presented) The method of claim 1, the method further comprising:
reassigning one or more controllers to different performance metric groups in response to a change in the distributed computing system.

7. 	(Previously Presented) The method of claim 1, the method further comprising: 


8. 	(Cancelled) 

9. 	(Previously Presented) The method of claim 1, wherein for each performance metric group, assigning the performance metric group to a different controller of the plurality of controllers comprises randomly assigning each of the performance metric groups to one of the controllers.

10. 	(Previously Presented) The method of claim 1, wherein different performance metric groups are used to monitor network bandwidth, processor time, storage space available, read latency, and write latency.

11. 	(Currently Amended) A system of monitoring, the system comprising:
a plurality of performance metric groups of a plurality of elements of a distributed computing system, each performance metric group indicating at least one parameter of a particular device function, at least one element of the plurality of elements of the distributed computing system providing a first performance metric and a second performance metric, the first performance metric being a member of a first performance metric group of the plurality of performance metric groups and the second performance metric being a member of a second performance metric group of the plurality of performance metric groups, each element of the plurality of elements of the distributed computing system being real or virtual;
a  plurality of controllers, each of the plurality of performance metric groups being assigned to a controller of the plurality of controllers,
a unification device configured to receive the information and related time values from each of the plurality of controllers, the unification device configured to aggregate the information from the different controllers 

12. 	(Previously Presented) The system of claim 11, wherein the unification device is further configured to:
determine a separate unification result for each controller of the plurality of controllers;
combine the separate unification results to provide the aggregated results; and
determining whether to present an alert to an operator or user in response to the separate unification result of one or more controllers.

13. 	(Previously Presented) The system of claim 12, wherein the separate unification result of one or more controller is based on a selected particular type of element parameters.



15. 	(Canceled)

16. 	(Canceled) 

17. 	(Previously Presented) The system of claim 11, wherein the unification device is further configured to reassign one or more controllers to different performance metric groups in response to a change in the distributed computing system.

18. 	(Previously Presented) The system of claim 11, wherein the unification device is further configured to reassign performance metric groups to one or more different controllers in response to a change in one or more parameters.

19. 	(Canceled) 

20. 	(Currently Amended) The system of claim 11, wherein 

21.	(Currently Amended) A system comprising:

a memory storing instructions that, when executed by the processor, cause the processor to:
assigning each of a plurality of performance metric groups of a plurality of elements of a distributed computing system to at least one computing device of a distributed set of computing devices, each performance metric group indicating at least one parameter of a particular device function, at least one element of the plurality of elements of the distributed computing system providing a first performance metric and a second performance metric, the first performance metric being a member of a first performance metric group of the plurality of performance metric groups and the second performance metric being a member of a second performance metric group of the plurality of performance metric groups, each element of the plurality of elements of the distributed computing system being real or virtual, each computing device of the distributed set of computing devices capable of monitoring at least one element parameter of the assigned one of the plurality of performance metric groups;
monitor, by each computing device of the distributed set of computing devices, the at least one element parameter of the assigned one of the plurality of performance metric groups of the distributed computing system, the monitoring being based on a timestamp associated with the at least one element parameter of the assigned one of the plurality of performance metric groups of the distributed computing system, element parameters of the at least one element parameter including network bandwidth, processor time, storage space available, read latency, and write latency;
allocate a subset of the distributed set of computing devices to one of a plurality of unification devices of the computing system, the allocating being based on an allocation factor;
collect, by the one of the plurality of unification devices, one or more element parameters associated with the subset of the distributed set of computing devices;

present an alert to an operator in response to a result provided by one or more of the plurality of unification devices.

Allowable Subject Matter
Claims 1-7, 9-14, 17, 18, 20, and 21 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: In the present instance, no reason for allowance is needed as the record is clear in view of Applicants' arguments filed on March 01, 2021 as well as the Examiner's Amendment authorized by applicants on July 21, 2021. See MPEP1302.14(l).
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571)272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	



/KAMAL HOSSAIN/Examiner, Art Unit 2457
                                                                                                                                                                                                        /ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457